Forte, J.
After a trial and a finding for the plaintiff, the defendant filed a draft report, and at the hearing thereon, the trial justice ordered "a new draft report conforming to the rules to be filed on or before March 31, 1975.” None was so filed and on April 2, 1975 the draft report was disallowed. Thereafter, this petition to establish does not set forth the draft report as required by Rule 30, Rules of the District Courts (1965). Conn. Bank & Trust Co. v. Phaneuf, 37 Mass. App. Dec. 196 (1967).
. . (Rules of court regulating appellate procedure are construed strictly, Framigletti v. Neviakas, 324 *41Mass. 70, 72 (1949). Rules of court have the force of law, are binding upon the court and parties, and cannot be waived or ignored. Flynn, Pet. 265 Mass. 310, 313 (1928).
Therefore, because of non-compliance with Rule 30, the petition must be denied.